Ludeling, C..J.
The plaintiffs having sued the defendant for supplies for carrying on his plantation during- the year 1866, caused some cotton to be sequestered. Thereupon GiRiard intervened and claimed •that defendant owed him one thousand dollars for wages as overseer on the plantation for that year, and that he had a right to be paid in preference to the plaintiffs out of the proceeds of the cotton. The only contest is in regard to the facts whether or not the contract alleged on was really made and whether the intervenor performed the services alleged. The defendant and another witness swear positively that the contract was entered into as alleged and that the intervenor performed the services of an overseer.
In the absence of fraud we do not conceive that the age or inexperience of the intervenor can be taken into consideration in determining his rights under the contract.
It is therefore ordered and adjudged that the judgment of the lower court be amended so as to allow the intervenor one thousand dollars, with legal interest from judicial demand, and that, in other respects, the judgment he affirmed, appellees paying costs of appeal.